Case 2:20-cv-06040-JFW-KS Document 11 Filed 01/19/21 Page 1 of 2 Page ID #:52

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. CV 20-6040-JFW (KS)                                                Date: January 19, 2021
Title      Muoi Van Duong v. Stew Sherman




Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                  Gay Roberson                                              N/A
                  Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On July 6, 2020, Muoi Van Duong (“Petitioner”), a state prisoner proceeding pro se, filed
a Petition for Writ of Habeas Corpus by a Person in State Custody (the “Petition”) pursuant to 28
U.S.C. § 2254. (Dkt. No. 1.) On August 11, 2020, Petitioner requested a Rhines stay (Dkt. No.
6), which the Court granted on August 21, 2020 (Dkt. No. 7). The Court ordered Petitioner to file,
inter alia, status reports advising the Court of the status of his state habeas proceeding every 45
days. (Dkt. No. 7.) Petitioner last filed a status report on November 13, 2020. (Dkt. No. 10.)
Accordingly, his next status report was due on December 28, 2020.

        More than three weeks have now passed since Petitioner’s December 28, 2020 deadline for
filing a status report, and Petitioner has neither filed a status report nor otherwise communicated
with the Court about his case. Accordingly, Petitioner is ORDERED TO SHOW CAUSE no
later than February 9, 2021, why this case should not be dismissed for his failure to prosecute and
comply with the Court’s prior Order.

       To discharge this Order and proceed with this action, Petitioner must file one of the
following on or before February 9, 2021:

        (1) a status report concerning his habeas proceedings in the California Supreme Court; or
        (2) a request for an extension of time that establishes good cause for Petitioner’s failure to
            timely file a status report in compliance with the Court’s August 21, 2020 Order.

       Alternatively, if Petitioner no longer wishes to proceed with this case, he may file a signed
document entitled “Notice of Dismissal” in which he requests the voluntary dismissal of this action
without prejudice.


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-06040-JFW-KS Document 11 Filed 01/19/21 Page 2 of 2 Page ID #:53

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. CV 20-6040-JFW (KS)                                           Date: January 19, 2021
Title      Muoi Van Duong v. Stew Sherman


        Petitioner is expressly cautioned that his failure to timely respond to this order may
result in the Court vacating the stay nunc pro tunc and recommending dismissal of the action
based on Local Rule 41-1 and Rule 41 of the Federal Rules of Civil Procedure.


                                                                                           :
                                                               Initials of Preparer       gr




CV-90 (03/15)                        Civil Minutes – General                           Page 2 of 2
